                 Case 3:20-cv-05410-BHS Document 23 Filed 08/25/20 Page 1 of 3




 1                                                                    The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9 THERESA SHORTMAN, individually and as
   the representative of a class of similarly-situated
10 persons,                                                 No. 3:20-cv-05410-BHS
11                             Plaintiff,                   DEFENDANT PRESS GANEY
                                                            ASSOCIATES LLC’S OFFER OF
12          v.                                              JUDGMENT AND PROOF OF
13 PRESS GANEY ASSOCIATES LLC, an Indiana                   SERVICE
   Limited Liability Company,
14                                                          CLERK’S ACTION REQUIRED
                           Defendant.
15

16          Pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Defendant Press Ganey

17 Associates LLC, through its undersigned counsel, provides notice of Defendant’s Offer of

18 Judgment to Plaintiff dated August 17, 2020, attached hereto as Exhibit A, which was served on

19 Plaintiff that same date.

20          Respectfully submitted this 25th day of August, 2020.

21                                                       By s/ Jeffrey E. Ostrow
                                                            Kenneth E. Payson, WSBA #26369
22                                                          Davis Wright Tremaine LLP
                                                            920 Fifth Avenue, Suite 3300
23                                                          Seattle, WA 98104-1610
                                                            Telephone: (206) 622-3150
24                                                          Fax: (206) 757-7700
                                                            E-mail: kenpayson@dwt.com
25
                                                            Jeffrey E. Ostrow (admitted pro hac vice)
26                                                          Jonathan Sanders (admitted pro hac vice)
27 OFFER OF JUDGMENT
     AND PROOF OF SERVICE
     (3:20-cv-05410-BHS) - 1                                                    Davis Wright Tremaine LLP
                                                                                         L A W O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 3:20-cv-05410-BHS Document 23 Filed 08/25/20 Page 2 of 3



                                               Simpson Thacher & Bartlett LLP
 1                                             2475 Hanover Street
                                               Palo Alto, California 94304
 2
                                               Telephone: (650) 251-5000
 3                                             Facsimile: (650) 251-5002
                                               jostrow@stblaw.com
 4                                             jsanders@stblaw.com
 5                                          Attorneys for Defendant
                                            PRESS GANEY ASSOCIATES LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 OFFER OF JUDGMENT
     AND PROOF OF SERVICE
     (3:20-cv-05410-BHS) - 2                                      Davis Wright Tremaine LLP
                                                                           L A W O F FI CE S
                                                                     920 Fifth Avenue, Suite 3300
                                                                       Seattle, WA 98104-1610
                                                                206.622.3150 main · 206.757.7700 fax
              Case 3:20-cv-05410-BHS Document 23 Filed 08/25/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that, on August 25, 2020, I filed the foregoing document electronically

 3 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4 to the attorneys of record in this matter through the CM/ECF system.

 5          DATED this 25th day of August, 2020.

 6
                                                    s/ Jeffrey E. Ostrow
 7                                                  Jeffrey E. Ostrow (admitted pro hac vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 OFFER OF JUDGMENT
     AND PROOF OF SERVICE
     (3:20-cv-05410-BHS) - 3                                                  Davis Wright Tremaine LLP
                                                                                       L A W O F FI CE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
